Citation Nr: 1724502	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

[The issues of entitlement to compensation under 38 U.S.C. 1151 for diabetes mellitus, type II, and for erectile dysfunction, claimed as a result of VA treatment, will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing before Veterans Law Judge (VLJ) Kilcoyne in January 2011.  In September 2012, the Board assumed jurisdiction of the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded the matter for further development.

In March 2014, the Veteran presented testimony on the TDIU issue before VLJ Gallagher.  In March 2015, the issue was remanded because it was inextricably intertwined with issues that were separately remanded by the Board in August 2014.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In November 2015, the Veteran provided testimony on the TDIU issue before VLJ Kennedy.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At that time, the record was held open for 60 days so that the Veteran could submit records from the Social Security Administration (SSA).

In February 2016, the TDIU issue was remanded to obtain SSA records and to allow for the adjudication of several claims that were inextricably intertwined with the TDIU issue.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the last previous [February 2016] remand, the Board noted a November 2015 request for increased ratings for service-connected hearing loss, tinnitus, right thumb disability, and pseudofolliculitis barbae, as well as a claim for service connection for major depression.  The Board found these matters to be inextricably intertwined with the appeal for TDIU and instructed that they should be adjudicated.  A March 2016 rating decision continued the previous ratings for the Veteran's hearing loss, tinnitus, right thumb disability, and pseudofolliculitis barbae, and denied service connection for major depression.  An October 2016 rating decision continued the 10 percent rating for pseudofolliculitis barbae.  This instruction has been fulfilled.

In the February 2016 remand, the Board noted that issues of entitlement to compensation under 38 U.S.C. 1151 for diabetes mellitus, type II, and for erectile dysfunction, claimed as a result of VA treatment, were (separately) on appeal before the Board and must also be addressed prior to the adjudication of the TDIU issue.  In a separate decision, the Board has denied those claims.  This instruction has been fulfilled.

Also in the February 2016 remand, the Board noted that the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension was previously [in an August 2014 remand] referred to the AOJ for appropriate action.  In the remand instructions, the Board specifically cited to the August 2015 inferred issue/Non-AMC issue record in the claims file.  The Board found the matter to be inextricably intertwined with the appeal for TDIU and instructed that it should be adjudicated as well.  See Harris, supra.  A close review of the claims file reveals that this action still has not been completed.  

Because a favorable determination on the service connection claim for hypertension could affect the outcome of the claim for TDIU, the service connection claim is inextricably intertwined with the TDIU issue and must be adjudicated by the AOJ prior to the Board's adjudication of the TDIU claim.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (noting that compensation level is a downstream element from service connection).  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the pending claim for service connection (whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension).  (See August 2015 inferred issue/Non-AMC issue).

2.  Upon completion of the requested development, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	KATHLEEN K. GALLAGHER	MICHAEL E. KILCOYNE
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




